Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, and 37-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the limitation “at least one third conduit portion directly connected to the venous conduit section or the arterial conduit section” renders the claim indefinite because it is unclear what is meant by “directly connected to” since a following limitation indicates that a first conveying device is arranged along the third conduit portion. The metes and bounds of the term “directly connected to” is not clear. Would a bifurcation in the third conduit considered direct or not-direct? Would additional lines merging in the third conduit considered direct or not-direct?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, 35, 37, 39, 42, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0004351 (hereinafter referred as “Kelly”).
Regarding claim 34, Kelly teaches a blood treatment apparatus (fig. 8) comprising: an extracorporeal circuit comprising a blood conveying side and a dialysate conveying side that are each connected to a blood filter or dialyzer as a blood treatment device (20, 30), the blood conveying side of the extracorporeal circuit comprising: an arterial conduit section arranged to carry blood leaving from a vascular system of a patient to enter the blood treatment device (refer blood withdrawal line 44a connecting to the dialyzer); and a venous conduit section arranged to carry treated blood exiting from the blood treatment device to return to the vascular system the patient (refer line 44b connecting to the patient); the dialysate conveying side of the extracorporeal circuit comprising: a fresh dialysate conduit arranged to convey fresh dialysate from a source of fresh dialysate to enter the blood treatment device (fresh dialysate from bags 14, 16 
Kelly further discloses [0028] that the apparatus comprise fluid management using a scale to measure the amount of fluid delivered to the patient and the amount of fluid removed from the patient. In an embodiment illustrated below, fluid bags are placed on a stand, which is coupled to a shaft. At one end, the shaft couples to a rolling diaphragm. The rolling diaphragm, in combination with other apparatus, defines a closed but variable volume. As the weight in the fluid bags fluctuates, a pressure within the volume also fluctuates. A pressure sensor senses the pressure and the controller or processor of the machine processes the signal from the pressure sensor to develop a corresponding weight signal. The weight signal is then used to determine how much fluid has been delivered and or removed from the patient. In one embodiment, fresh and spent fluid bags are measured by the same weight sensing device, so that the system expects to see a net overall weight gain over time due to the ultrafiltrate removed from the patient. A load cell could also be used for this application. Therefore Kelly suggests providing means for measuring and controlling fluid supplied to the patient. Therefore, providing necessary conveying devices (pumps) and fluid balancing system required for controlling removal and supply of fluid from and to the patient would have been obvious to one of ordinary skill in the art.
Regarding claim 35, Kelly further teaches use of blood cassette in the apparatus [0008].
Regarding claims 37 and 39, Kelly further teaches that the pumps are controlled to balance the dialysate flow to the venous dialyzer with the dialysate flow 
Regarding claim 42, the limitation of claim 22 is reciting material being worked upon by the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 43, Kelly further discloses that the apparatus can be used for hemodialysis, or hemofiltration, or hemodiafiltration ([0001], [0006]-[0041]).
Regarding claim 44, Kelly discloses that the apparatus comprises a controller or processor controlling the conveying devices ([0012], [0078]). The first conveying device is provided on the third conduit portion and therefore inherently capable of supplying mixed fluid. Selection of whether only supply fluid from one bag or a mixture of fluids from multiple sources would have been an obvious matter of choice to one of ordinary skill in the art.
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of US 2013/0177455 (hereinafter referred as “Kamen”).
Regarding claims 38 and 40, Kelly teaches limitations of claims 37 and 39 as set forth above. Kelly does not teach that wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the second monitoring device is 
Kamen teaches a system and apparatus for infusing fluid, wherein the system monitors the size of drops being formed within the drip chamber 59, and counts the number of drops that flow through the drip chamber 59 within a predetermined amount of time; the processor 90 may average the periodic flow from the individual drops over a period of time to estimate the flow rate [0351].
Kelly and Kamen are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kelly with teachings of Kamen to provide wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the second monitoring device is configured to monitor the function of the second conveying device by counting drops of the second fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of counting drops to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of US 2013/0281965 (hereinafter referred as ‘965).
Regarding claim 41, Kelly teaches limitations of claim 39 as set forth above. Kelly does not teach that wherein the second conveying device comprises a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data.
‘965 teaches a pump for administering an agent to a patient includes a housing, a syringe seat, and a bumper (abstract). ‘965 further discloses that “Syringe pumps are used in a variety of medical applications, such as for intravenous delivery of liquid medications, for example a patient in an intensive-care unit (ICU), for an extended length of time. Syringe pumps may be designed so that needles, tubing, or other attachments are attachable to the syringe pump. Syringe pumps typically include a plunger mounted to a shaft that pushes a liquid out of a reservoir. The reservoir may be a tube-shaped structure having a port at one end such that the plunger can push (i.e., discharge) the liquid out of the syringe pump. Syringe pumps can be coupled to an actuator that mechanically drives the plunger to control the delivery of liquid to the patient” [0126]. ‘965 also teaches “The method includes the acts of: receiving a target flow rate of the syringe loaded on the syringe pump; determining a therapy actuation speed corresponding to the target flow rate; actuating the plunger of the syringe out of the barrel at a first predetermined speed until a force sensor coupled to the plunger measures a force that is less than a first predetermined force threshold or the plunger travels out of the barrel by a first predetermined distance; actuating the plunger of the syringe into the barrel at a second predetermined speed greater than the therapy actuation speed until the force sensor coupled to the plunger measures a force that 
Kelly and ‘965 are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kelly with teachings of ‘965 to provide the second conveying device comprising a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of using a syringe pump and controlling a distance of the stamp/plunger of the syringe pump to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Response to Arguments
Applicant’s arguments with respect to claims 34-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777